Citation Nr: 0328844	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chondromalacia and arthritis of the right knee.

2.  Entitlement to an increased (compensable) evaluation for 
hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied increased 
(compensable) evaluations for the right knee disability and 
hepatitis.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

A review of the record indicates that the veteran is 
represented by the Disabled American Veterans, but a VA Form 
21-22, Appointment of Veterans Service Organization as a 
Claimant's Representative, is not in his claims folder.  If 
the veteran's VA Form 21-22 cannot be associated with the 
claims file, another form should be sent to him for 
completion and inclusion in the record.

The record reveals that the veteran has failed to report for 
VA examinations to determine the severity of the claimed 
disabilities.  The evidence also shows that the veteran had 
been incarcerated and that he now lives in Odessa, Texas.  In 
the judgment of the Board, another attempt should be made to 
schedule the veteran for VA examinations to determine the 
severity of the claimed disabilities prior to appellate 
consideration of the claims and he should be notified that 
the applicable claim will be denied if he fails to report for 
a needed VA examination as required under the provisions of 
38 C.F.R. § 3.655(b) (2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  An appropriate VA Form 21-22 should 
be included in the veteran's claims file.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

3.  The veteran should be scheduled for 
VA examinations at a VA medical facility 
appropriate to his residence to determine 
the severity of his hepatitis and right 
knee disability.  He should be scheduled 
for a gastrointestinal examination to 
determine the nature and extent of his 
hepatitis.  All indicated studies, 
including serology and liver function 
tests to determine the type of hepatitis 
present, should be performed and all 
clinical findings should be reported in 
detail.  The examiner, after review of 
the evidence in the veteran's claims 
folder, should opine as to the severity 
of any hepatitis found and delineate the 
specific symptoms attributable to such 
hepatitis.

The veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of his chondromalacia and 
arthritis of the right knee.  The 
examiner should opine on the severity of 
the right knee disability, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the right knee.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  VA has 
the duty to provide the veteran with an 
examination to obtain sufficient clinical 
findings to determine the severity of the 
low back disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  

In order to assist the examiners in 
providing the requested information, the 
claims folder must be made available to 
the examiners and reviewed prior to the 
examinations.  The veteran should also be 
notified that the applicable claim will 
be denied if he fails to report for a 
related examination.

4.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and any 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




